Case: 09-10960 Document: 00511355648 Page: 1 Date Filed: 01/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         January 19, 2011
                                     No. 09-10960
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

AYNUR ASYA AYDEMIR,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-228-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Aynur Asya Aydemir appeals her conviction for one count of conspiring to
commit access device fraud and nine underlying counts of access device fraud.
The charges arose from a scheme of trafficking in fraudulently obtained
computers and other electronic merchandise.
       Aydemir contends that the district court abused its discretion by admitting
testimony about prior occasions when she knowingly bought and resold stolen
or fraudulently obtained goods. Evidence of Aydemir’s nearly identical prior acts

       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 09-10960 Document: 00511355648 Page: 2 Date Filed: 01/19/2011

                                 No. 09-10960

was admitted for a limited and proper purpose: to establish whether Aydemir
knew that the goods were obtained by illegal means, a disputed issue at trial.
Although there was no other evidence presented regarding Aydemir’s intent
beyond Aydemir’s own testimony, we cannot say that the district court abused
its discretion in concluding that the probative value was not outweighed by the
risk of undue prejudice. F ED. R. E VID. 404(b); United States v. Beechum, 582
F.2d 898, 911 (5th Cir. 1978) (en banc).
      Aydemir also asserts that the Government improperly cross-examined her
at trial about information she provided in a proffer during plea negotiations in
2000. Her assertion is unsupported by factual analysis or any reference to
evidence, including the alleged proffer or plea discussions. Aydemir thus fails
to show that she was questioned about a “statement made in the course of plea
discussions   with   an   attorney   for   the   prosecuting   authority.”   F ED.
R. E VID. 410(4); see United States v. Fernandez, 559 F.3d 303, 318 (5th Cir.
2009).
      The judgment of the district court is AFFIRMED.




                                           2